Title: From Thomas Jefferson to Charles Lilburne Lewis, 4 June 1793
From: Jefferson, Thomas
To: Lewis, Charles Lilburne



Dear Sir
Philadelphia June 4. 1793.

The constant calls of public business, which scarcely ever permit me to turn to what is private, will I hope apologize for my late acknolegement of your letter of Mar. 23. on the subject of the claims of Anthony and Giovannini against Mr. Mazzei. With respect to Anthony, I always assured him that whenever I should have any money of Mr. Mazzei’s in my hands, I would join him in referring his claim to any impartial judge, and do him justice as far as in my power. I am still in the same purpose. With respect to Giovannini, I have known him now 16. or 18. years. He lived a considerable time in my family, I have enjoyed his confidence and I believe his esteem, and never before heard of his having any claim against Mazzei. I have too much regard for him not to hope he will avoid the risk of any unfounded claim. However when I come home in the fall I will hear what he has to say, and do for him whatever justice and my powers will authorize.
I have little of news to add to what the news papers will give you. We have a good prospect of preserving our neutrality. Consequently we may hope open markets for our productions. I am afraid it will be difficult to quiet the Creek Indians; and an open war with them will be expensive and hazardous.—Be so good as to present my [sincere] love  to my sister and the family, and to be assured of the esteem of Dear Sir Your friend & servt

Th: Jefferson

